P&E MINING CONSULTANTS INC. 2 County Court Blvd., Suite 202, Brampton, Ontario, L6W 3W8 Ph: 905-595-0575Fax: 905-595-0578 February 23, 2009 British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission Nova Scotia Securities Commission New Brunswick Securities Commission Securities Commission of Newfoundland and Labrador Prince Edward Island Securities Office United States Securities and Exchange Commission Ladies and Gentlemen: Silver Standard Resources Inc. Short Form Prospectus dated February 18, 2009 (the “Prospectus”) Registration Statement on Form F-10 dated February 10, 2009 and any amendments thereto, including any post-effective amendments (the “Registration Statement”) I, Fred
